Mercure, J.
Appeal from an order of the Family Court of Essex County (Austin, J.), entered October 31,1995, which denied petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for modification of a prior order of custody.
Following the parties’ divorce in 1987, respondent was granted sole custody of their son, born in 1984. In 1994, respondent was charged with endangering the welfare of a child as the result of an incident involving his 15-year-old female cousin, prompting petitioner to file a petition for modification of the custody provision of the judgment of divorce and an award of sole custody in her favor. Following a hearing, Family Court denied petitioner’s application. Petitioner appealed. During the pendency of the appeal, petitioner initiated a further custody modification proceeding and in that connection consented to the entry of an order granting respondent custody. The resulting order of Family Court, entered April 15, 1997, not only granted respondent custody of the child but expressly replaced the prior order dated October 31, 1995, which is appealed herein. Under the circumstances, we agree with respondent and the Law Guardian that the appeal is moot (see, Matter of Ballard v Parker, 232 AD2d 740; Matter of Brooks v Brooks, 215 AD2d 887; cf., Matter of Karen PP. v Clyde QQ., 197 AD2d 753, 754). Petitioner’s contrary argument is not at all persuasive.
Mikoll, J. P., Crew III, White and Yesawich Jr., JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.